


June 20, 2012




Amyris, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attn: Steven R. Mills, Chief Financial Officer


RE: Revolving Credit Facility dated December 23, 2010 between Amyris, Inc. and
Bank of the West


Ladies and Gentlemen:


As parties to the Revolving Credit Facility described above (as amended,
modified, or waived, the "Agreement"), BANK OF THE WEST (the "Lender") and
AMYRIS, INC. a Delaware corporation (the "Borrower") mutually agree to reduce
the Commitment (as defined in the Agreement) to $0.00 and to terminate the
Commitment effective June 20, 2012. As of that date, the obligations of the
Lender and the Borrower under the Agreement will terminate and, except for any
inchoate indemnification obligations that by their terms survive termination of
the Agreement, will be of no further force or effect.


BANK OF THE WEST


By: /s/ Lebbeus S. Case, Jr.    
Lebbeus S. Case, Jr.
Vice President




ACKNOWLEDGED AND AGREED:


AMYRIS, INC.


By: /s/ Steven R. Mills        
Name: Steven R. Mills
Title: Chief Financial Officer




